 UNITED STATES POSTAL SERVICEUnited States Postal Service and St. Louis Local,American Postal Workers Union, AFL-CIO. Case14 CA-1I 1572(P)March 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn November 15, 1978, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, United States PostalService, St. Louis, Missouri, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This casewas heard before me in St. Louis, Missouri, on August 10,1978, pursuant to charges timely filed and a complaint dulyissued on July 18, 1978, wherein it is alleged that Respon-dent violated Section 8(a)(1) and (3) of the Act by suspend-ing employee Melvin Sanders for 7 days because he en-gaged in union and/or concerted activities with otheremployees for their mutual aid and protection. Respondentduly denied the commission of any unfair labor practices.On the basis of the entire record, the demeanor of thewitnesses as they testified before me, and the post-trialbriefs filed by the parties, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent provides postal service for the United Statesof America and operates various facilities throughout theUnited States in the performance of its duties. Its mainoffice is in Washington, D.C. The facility involved in thisproceeding is located in St. Louis, Missouri. The Board hasjurisdiction over this matter by virtue of Section 1209 of thePostal Reorganization Act.11. THE I.ABOR ORGANIZATIONSt. Louis Local. American Postal Workers, AFL-CIO.herein referred to as the Union. is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THEF ALI.lFGED UNFAIR LABOR PRACTICESA. The EvidenceThe facts are not in dispute. Employee Melvin Sanders isa union steward who writes a monthly column in theUnion's newsletter, "Press On."' On June 13, 1978, Sanderswas given the following suspension notice:You are hereby notified that you will be suspended fora period of seven (7) calendar days beginning on June16, 1978. at 3:30 P.M. You are to return to duty June23, 1978, at 3:30 P.M. The reasons for this suspensionare:I. Disrespectful Attitude Towards Postal Supervi-sionIn the June 1978 issue of the American Postal Work-ers Union's publication, the "Press On," an articleappears on Page 6 entitled "Tour 3-A CloserLook." This article contains your byline and reads,Management is loading Tour 3 with acting super-visors. These are the flunkies that managementdoesn't really want to make full time supervisors, sothey let them act as supervisors, so they can makedamn fools of themselves. For instances, there is oneon the LSM's who gives letters of warning for look-ing in the trash can, there's one in the Illinois Sec-tion who management makes take off his hat beforehe can act as supervisor, and they even have a subthat can't qualify on the LSM, but he acts as anLSM supervisor.Acting supervisor, acting fool, or acting a-hole.Three different names, but they all mean the same.This article represents a grossly disrespectful atti-tude towards postal supervision and underminesmanagement's efforts to maintain the efficiency of itsoperations.You have the right to file a grievance under the Griev-ance-Arbitration procedure set forth in Article XV,Section 2 of the National Agreement within 14 days ofyour receipt of this notice.The quoted language in the notice is a verbatim recita-tion of the entire content of Sander's June column which heI "Press On" is mailed to local union members, honorary retired personnel,advertisers, state and national offices of the Union, the Library of Congress,members of the Senate and House Post Office committees, the Postal PressAssociation which is apparently composed of member papers issued at otherpostal locations, and some of the St. Louis Post Office's supervisors.241 NLRB No. 61389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrote as a result of information from other employees thatthey were having difficulties with acting supervisors.On June 14, Respondent issued Sanders the followingnotice of suspension:This letter amends letter "Notice of Suspension of 30days or less," which you received June 13, 1978.You are hereby notified that you will be suspended fora period of seven (7) calendar days beginning on Mon-day, June 19, 1978, at 3:30 PM. You are to return toduty Monday, June 26, 1978, at 3:30 PM. The reasonsfor this suspension are:I. Disrespectful Attitude Towards Postal Supervi-sionIn the June 1978 issue of the American Postal Work-ers Union's publication, the "Press On," an articleappears on Page 6 entitled "Tour 3-A CloserLook." This article contains your byline and reads,(second paragraph) as follows:Acting supervisor, acting fool, or acting a-hole.Three different names, but they all mean the same."This article represents a grossly disrespectful atti-tude towards postal supervisions and underminesmanagement's efforts to maintain the efficiency of itsoperations.You have the right to file a grievance under the Griev-ance-Arbitration procedure set forth in Article XV,Section 2 of the National Agreement within 14 days ofyour receipt of this notice.The amended letter was issued after Respondent receivedlegal advice that the first paragraph of Sanders' article wasprotected and any action against him should be based onthe second paragraph. As the June 14 letter reflects, Sand-ers was suspended the 7 calendar days commencing June19.B. Discussion and ConclusionsRespondent's position is that Sander's suspension wasbased solely on his use of the word "a-hole,"2which con-stituted vulgar, abusive, egregious, and opprobrious name-calling directed at acting supervisors, whose indentitieswere known on the workroom floor, and was "designed todissuade a member of the bargaining unit from acting as asupervisor and to effectively dissuade them from carryingout their role while acting in that capacity." Respondentcontends that the use of the word is therefore unprotectedactivity warranting discipline, and asserts that it only tookissue with that portion of the newsletter article referring to"a-hole."I find that Respondent's position that it only took issuewith the use of the word "a-hole" is belied by its action inissuing the initial suspension notice of June 13 on the basisof the entire content of Sanders' article. That it may havelater decided to base the suspension solely on the secondparagraph because of legal advice that paragraph I wouldnot warrant discipline does not alter the plain fact that Re-spondent took umbrage at the entire article. Its retreat toI agree with Respondent that this is a contraction of"asshole" and wouldgenerally be so understood by the reader.ostensible reliance on the second paragraph indicates to methat Respondent sought to do on the basis of that para-graph what it wanted to do on the basis of the entire article,which was thwarted by advice that it could not legally sus-pend Sanders for statements made in the opening para-graph. In short, Respondent read Sanders' article, reactedwith a suspension on the basis of the entire article, and thenseized on the second paragraph, more specifically the word"a hole," as a reason which might hold water. Accord-ingly, I am persuaded that the asserted reliance on the sec-ond paragraph is a pretext designed to disguise Respon-dent's real motive for the suspension, which was the entirearticle.Further, the two sentence paragraph ultimately profferedby Respondent as a reason for suspension is directly relatedto the preceding statements which criticize Respondent'sutilization of acting supervisors and the qualifications andperformance of those employees so designated. In effect,paragraph 2 is a summation of Sanders' opinion of the con-duct of the acting supervisors discussed in paragraph I andmust be considered in that context.Sander's article in the union newsletter, whose primarytargets are Respondent's employees even though it is dis-tributed to others, conveyed the message that the on-the-jobconduct of acting supervisors, an obviously work relatedproblem of interest to employees, was of concern to andprotested by employees. This message was based on com-plaints of Respondent's employees made to Sanders, aunion steward. The article is clearly protected concertedunion activity. That Sanders resorted to "rhetoricl hyper-bole" to emphasize disapproval of the acting supervisorsdoes not deprive the article of its protected nature, nor doesthe fact that Respondent may have been offended by theuse of "a-hole" as a descriptive term. Sanders' expressionof opinion might have been couched in words more accept-able to management, and "a hole" is plainly a derogatoryepithet, but, as the Supreme Court has said:..the most repulsive speech enjoys immunity pro-vided it falls short of a deliberate or reckless untruth.3Linn v. United Plant Guard Workers of America, Local114, 383 U.S. 53, 63 (1966);and:But Linn recognized that Federal law gives a unionlicense to use intemperate, abusive, or insulting lan-guage without fear of restraint or penalty if it believessuch rhetoric to be an effective means to make itspoint. Old Dominion Branch No. 469, National Associ-ation of Letter Carriers, AFL-CIO v. Austin, 418 U.S.264, 283 (1974).For the foregoing reasons, I find that, by suspendingMelvin Sanders because he authored an article in "PressOn" and thereby engaged in protected concerted union ac-tivity, Respondent violated Section 8(a)(1) and (3) of theAct.4There is no contention that Sanders' article was, in full or in part, delib-eratel and/or recklessly untrue.' See Springfield Library and Museum Association, 238 NLRB 1673 (1978).390 UNITED STATES POSTAL SERVICEIV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take other appropriateactions to remedy its unfair labor practices. I therefore rec-ommend that Respondent be required to make MelvinSanders whole for wages lost by reason of the 7-day suspen-sion levied upon him, with interest thereon to be computedin the manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).5I further recommend an order that allrecords of and references to said suspension be totally ex-punged and physically removed from all of Respondent'spersonnel and other records wherein the suspension is nownoted, and that Respondent be required to post a noticeadvising its employees of their rights and of "The Remedy"in this case.CONCLUSIONS OF LAW1. Respondent is an employer engaged within the mean-ing of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By suspending Melvin Sanders because he engaged inprotected concerted union activity Respondent violatedSection 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER6The Respondent, United States Postal Service, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Suspending its employees, or otherwise discriminat-ing in any manner with respect to their tenure of employ-ment or any term or condition of employment, because theyengage in protected concerted union activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:sSee, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Make Melvin Sanders whole for any loss of pay hesuffered by reason of his unlawful 7-day suspension. Saidbackpay shall be computed in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Expunge and physically remove from its records anysuspension notices and any references thereto relating tothe suspension of Melvin Sanders for 7 calendar days begin-ning June 19, 1978.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and all other records required to assertain the amountsof any backpay due under the terms of this Order.(d) Post at its St. Louis, Missouri, facility copies of theattached notice marked "Appendix." Copies of said notice,on forms provided by the Regional Director for Region 14,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILtl. NOT suspend our employees or otherwisediscriminate in any manner with respect to their tenureof employment or any term or condition of employ-ment because they engage in protected concertedunion activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed by Section 7 of the NationalLabor Relations Act.WE WII.L make Melvin Sanders whole for any loss ofpay he may have suffered by reason of his suspensionfor 7 calendar days beginning June 19, 1978.WE WILL expunge and physically remove from ourrecords and files any suspension notices and any refer-ences thereto relating to the suspension of MelvinSanders beginning June 19, 1980.UNITED STATES POSTAL SERVICE391